Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 1 of 10 PageID #: 816



                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

  CAREDX, INC.,                        )
                                       )
              Plaintiff,               )
                                       )
        v.                             ) C.A. No. 19-1804-CFC-CJB
                                       )
  EUROFINS VIRACOR, INC.,              )
                                       )
              Defendant,               )
                                       )
  and                                  )
                                       )
  THE BOARD OF TRUSTEES OF             )
  THE LELAND STANFORD                  )
  JUNIOR UNIVERSITY                    )
                                       )
                Nominal Defendant.     )

   DEFENDANT EUROFINS VIRACOR INC’S CONCISE STATEMT OF
   FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
   THAT THE ASSERTED CLAIMS OF U.S. PATENT NO. 8,703,652 ARE
                 INVALID UNDER 35 U.S.C. § 101

                                            Karen E. Keller (No. 4489)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th
                                            Floor
  OF COUNSEL:                               Wilmington, DE 19801
  J. Anthony Downs                          (302) 298-0700
  Kevin J. DeJong                           kkeller@shawkeller.com
  GOODWIN PROCTER LLP                       nhoeschen@shawkeller.com
  100 Northern Avenue                       Attorneys for Defendant Eurofins
  Boston, MA 02210                          Viracor, Inc.
  (617) 570-1000
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 2 of 10 PageID #: 817




  Darryl M. Woo
  Julius Jefferson
  GOODWIN PROCTER LLP
  Three Embarcadero Center
  28th Floor
  San Francisco, CA 94111
  (415) 733-6000

  Beth Ashbridge
  GOODWIN PROCTER LLP
  The New York Times Building
  620 Eighth Avenue
  New York, NY 10018
  (212) 813-8800

  Dated: June 11, 2020




                                       ii
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 3 of 10 PageID #: 818




                              Facts                             Evidence
  1        U.S. Patent Nos. 8,703,652, 9,845,497,         ● B0001
           and 10,329,607 (“Patents”) share the same      ● B0025
           written description.                           ● B0049

  2        The earliest claimed priority date on the      ● Id.
           face of the Patents is November 6, 2009.

  3        Circulating, or cell-free, DNA was first       ● Decl. ¶¶47-58
           detected in human blood plasma in 1948.        ● B0001 at 6:57-8:22
           Since then, its connection to disease has      ● B0080-B0081
           been established in several areas.

  4        Much of the circulating nucleic acids in       ● Id.
           blood arise from necrotic or apoptotic
           cells.

  5        Before November 6, 2009, circulating cell-     ● B0001 at 6:67-8:21
           free nucleic acids were useful for fetal       ● Decl. ¶¶52-53, 57, 136-
           diagnostics, with fetal DNA circulating in       145, 147-156 (citing
           maternal blood serving as a marker for           further evidence).
           gender, rhesus D status, fetal aneuploidy,
           and sex-linked disorders.

  6        Before November 6, 2009, cell-free DNA         ● B0001 at 6:57-7:36;
           was useful in cancer detection and             ● Decl. ¶¶54-58.
           treatment, as the presence of sequences
           different from a patient’s normal genotype
           can be used to detect cancer.

  7        Donor-specific DNA naturally present in a      ● B0001 at 5:36-40,
           transplant recipient’s plasma can serve as a     6:67-8:56, 10:45-51,
           potential biomarker for the onset of organ       11:22-31, 13:2-24,
           rejection or failure.                            15:12-18, 26:51-53;
                                                          ● Decl. ¶¶39-51, 136-197
                                                            (citing further
                                                            evidence)




                                         1
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 4 of 10 PageID #: 819




  8        Naturally-occurring genetic                 ● B0001 at 13:41-44;
           polymorphisms include single nucleotide     ● Decl. ¶¶39-46;
           polymorphisms (SNPs).                       ● B0075;
                                                       ● B0574.

  9        In humans, SNPs naturally occur at about    ● Decl. ¶43.
           one base out of 1,000 and there are about
           3,000,000 differences between any two
           individuals.

  10       The practice of the claims of the Patents   ● B0001 at 5:36-49,
           employs, unless otherwise indicated,          6:57-58, 8:55-60, 9:8-
           conventional techniques of immunology,        14, 10:11-51, 11:22-31,
           biochemistry, chemistry, molecular            13:2-67, 14:29-18:53,
           biology, microbiology, cell biology,          20:31-44, 21:5-9,
           genomics and recombinant DNA, which           23:31-36, 26:47-53;
           are within the skill of the art as of       ● Decl. ¶¶67-135, 146-
           November 6, 2009.                             197 (citing further
                                                         evidence).

  11       Obtaining or providing a blood sample       ● B0001 at 6:57-67, 9:4-
           could be performed using any technique        14, 10:7-12;
           known in the art by November 6, 2009,       ● Decl. ¶¶73-77.
           including a syringe or other vacuum
           device.

  12       The Patents do not disclose or claim any    ● Id.
           nonconventional laboratory techniques for
           obtaining or providing biological samples
           comprising cell-free nucleic acids.

  13       Genotyping of a transplant donor and/or     ● B0001 at 7:23-28,
           recipient could be performed by any           8:55-60, 9:8-14, 13:51-
           suitable method known in the art by           67, 14:58-67, 15:38-
           November 6, 2009, including sequencing,       18:53, 20:30-34, 21:5-
           arrays, and PCR.                              8, 26:47-52;
                                                       ● Decl. ¶¶78-135 (citing
                                                         further evidence).


                                         2
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 5 of 10 PageID #: 820




     14     After genotyping a transplant donor and       ● B0001 at 5:36-49,
            recipient, using existing genotyping            8:55-60, 9:8-14, 13:51-
            platforms known in the art by November          67, 13:58-64, 14:29-32,
            2009, one could identify approximately 1.2      14:58-67, 15:1-16:41,
            million total genetic variations between a      16:50-17:28, 17:40-
            transplant donor and transplant recipient.      18:53, 20:31-44, 21:5-
                                                            9, 23:31-36, 26:47-52;
                                                          ● Decl. ¶¶78-135 (citing
                                                            further evidence).

     15     POSAs 1 prior to November 6, 2009,            ● B0001-B0024 at 8:55-
            understood that usable SNPs for                 60, 9:8-14, 13:51-67,
            genotyping comprised approximately              14:29-67, 17:40-18:53;
            500,000 heterozygous donor SNPs and           ● Decl. ¶¶78-92;
            approximately 160,000 homozygous donor        ● B0086-B0093 at
            SNPs. Companies offered both standard           B0094, B0098-B0099,
            and custom-designed probe sets for SNP          B0101, B0145, B0148;
            genotyping that could in principle target     ● B0094-B0155;
            any desired SNP position for a PCR-based      ● B0156-B0163 at
            assay. POSAs could select a usable subset       B0159;
            of existing or custom probes to serve as      ● B0164-B0183 at
            the probe set for a PCR-based assay for         B0164;
            any donor/recipient pair.                     ● B0184-B0185;
                                                          ● B0191-B0212 at
                                                            B0196;
                                                          ● B0213-B0223 at
                                                            B0214;
                                                          ● B0224-B0225 at
                                                            B0224;
                                                          ● B0226-B0243 at
                                                            B0233;
                                                          ● B0244-B0250 at
                                                            B0248;
                                                          ● B1291-B1300 at
                                                            B1291



 1
  “POSA” refers to a person of skill in the art defined in the Declaration of John
 Quackenbush, Ph.D. (“Decl.”), ¶¶23-26.
                                          3
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 6 of 10 PageID #: 821




  16       Genotyping transplant donor and recipient     ● B0001 at 5:36-40,
           nucleic acids, and/or detection,                6:16-19, 7:16-123,
           identification and/or quantification of the     7:30-46, 9:8-14,14:28-
           donor-specific nucleic acids (e.g.              32, 15:1-8, 15:22-
           polymorphic markers such as SNPs) after         17:28, 21:5-8;
           transplantation could be performed by         ● Decl. ¶¶129-168 (citing
           sequencing methods known in the art as of       further evidence)
           November 6, 2009.
  17       The presence or absence of one or more        ● Id.
           nucleic acids from the transplant donor in
           the transplant recipient could be
           determined by any suitable method known
           in the art by November 6, 2009, including
           sequencing, nucleic acid arrays, and PCR.




  18       Laboratory instruments were commercially      ● B0001 at 13:40-14:10,
           available by November 6, 2009 for               15:1-16:8, 20:31-36;
           multiplex or high-throughput sequencing       ● Decl. ¶¶93-121;
           of samples comprising cell-free nucleic       ● B0260-B0263;
           acids.                                        ● B0251-B0259.

  19       By 2008, established genomic analysis         ● B0581 at B0588;
           technologies included sequencing, next-
                                         4
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 7 of 10 PageID #: 822




           generation sequencing (also referred to as    ● B0001 at 5:36-4, 9:8-
           multiplex or high-throughput sequencing),       14, 13:58-64, 14:58-67,
           and genotyping.                                 15:1-17:31, 17:32-36,
                                                           20:31-36, 23:31-36,
                                                           26:47-52;
                                                         ● Decl. ¶¶93-121 (citing
                                                           further evidence).

  20       By 2008, manufacturers of systems,            ● B0581 at B0587;
           supplies and reagents for performing          ● Decl. ¶71;
           genetic analysis, which includes DNA          ● B0587, B0589.
           sequencing and genotyping, served a
           worldwide market of approximately $5
           billion.

  21       In a 10K SEC filing, Illumina reported that   ● Decl. ¶105;
           for 2007, its “[i]nstrument revenue           ● B0927, B0935, B940.
           increased by $77.6 million over prior year,
           of which $68.7 million was due to
           increased sales of our sequencing systems,
           particularly the Genome Analyzer and
           cluster stations.” For 2008, Illumina
           reported that its “[i]nstrument revenue
           increased to $64.8 million over prior year,
           of which $63.0 million was due to
           increased sales of [its] sequencing
           systems” and that “[t]his increase in
           revenue can be primarily attributed to
           shipments of our second generation
           Genome Analyzer, the Genome Analyzer
           II.”

  22       By November 6, 2009, commercially             ● B0001 at 9:8-14, 15:1-
           available machines were used by POSAs           16:41; 16:50-17:39,
           to perform multiplex or high-throughput         26:47-52;
           sequencing, including shotgun sequencing,     ● Decl. ¶¶99-113 (citing
           to detect and quantify SNPs.                    further evidence).

  23       Neither the written description nor the       ● B0001 at 5:36-40;
           claims of the Patents disclose                  7:23-28, 8:55-60, 9:8-
                                         5
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 8 of 10 PageID #: 823




           nonconventional techniques for                    14, 13:51-67, 14:58-67,
           performing genotyping and/or multiplex /          15: 12-18, 15:38-46,
           high-throughput sequencing, individually          15:53-17:36, 17:40-
           or in combination.                                18:53, 20:30-34, 21:5-
                                                             8, 26:47-53;
                                                           ● B0025;
                                                           ● B0049;
                                                           ● Decl. ¶¶78-135; 146-
                                                             169, 178-188, 198-199
                                                             (citing further
                                                             evidence).

  24       Quantitation of donor-specific DNA(e.g.,        ● B0001 at 5:36-40, 9:8-
           polymorphic markers such as SNPs) could           14, 14:29-32, 15:2-
           be performed using real-time PCR, chips,          17:28, 21:5-9;
           or high-throughput shotgun sequencing of        ● Decl. ¶¶124-135;
           cell-free nucleic acids, as well as other       ● B0360-B0362;
           methods known in the art, by November 6,        ● B0224-B0025;
           2009.                                           ● B0226-B0243.

  25       The Patents do not disclose or claim any        ● B0001 at 5:36-49,
           nonconventional laboratory techniques for         16:20-59, 17:1-28,
           achieving sensitivity of a method for             23:31-44;
           detecting transplant rejection, graft           ● Decl. ¶¶114-122;
           dysfunction, or organ failure that is greater   ● B0236;
           than 56% compared to sensitivity of             ● B0357;
           current surveillance methods for cardiac        ● B1301.
           allograft vasculopathy (CAV) as of
           November 6, 2009 or how that sensitivity
           may be achieved.

  26       POSAs understood before November 6,             ● Id.
           2009 that using sequencing, there are two
           components to sensitivity: (i) the number
           of molecules analyzed (depth of
           sequencing) and (ii) the error rate of the
           sequencing process.



                                          6
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 9 of 10 PageID #: 824




  27       POSAs understood before November 6,           ● Id.
           2009 that higher sensitivity can be
           achieved by sequencing more molecules.

  28       POSAs understood before November 6,           ● Id.
           2009 that it is possible to systematically
           lower the sequencing error rate by
           resequencing the sample template multiple
           times.

  29       The Patents do not disclose or claim any      ● Id.
           nonconventional ways to achieve higher
           sensitivities and lower error rates using the
           sequencing equipment commercially
           available as of November 6, 2009.


                                             /s/ Karen E. Keller
                                             Karen E. Keller (No. 4489)
                                             Nathan R. Hoeschen (No. 6232)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
  OF COUNSEL:                                Wilmington, DE 19801
  J. Anthony Downs                           (302) 298-0700
  Kevin J. DeJong                            kkeller@shawkeller.com
  GOODWIN PROCTER LLP                        nhoeschen@shawkeller.com
  100 Northern Avenue                        Attorneys for Defendant Eurofins
  Boston, MA 02210                           Viracor, Inc.
  (617) 570-1000

  Darryl M. Woo
  Julius Jefferson
  GOODWIN PROCTER LLP
  Three Embarcadero Center
  28th Floor
  San Francisco, CA 94111
  (415) 733-6000


                                         7
Case 1:19-cv-01804-CFC-CJB Document 63 Filed 06/11/20 Page 10 of 10 PageID #: 825




   Beth Ashbridge
   GOODWIN PROCTER LLP
   The New York Times Building
   620 Eighth Avenue
   New York, NY 10018
   (212) 813-8800

   Dated: June 11, 2020


                        CERTIFICATE OF COMPLIANCE

        Pursuant to the Court’s November 6, 2019 Standing Order, I hereby confirm

  that this brief complies with the type and number limitations set forth in the

  Standing Order. I certify that this document contains 1,686 words, which were

  counted using the word count feature in Microsoft Word, in 14-point Times New

  Roman font. The word count does not include the cover page or the counsel

  blocks.

                                                /s/ Karen E. Keller
                                                Karen E. Keller (No. 4489)
                                                Nathan R. Hoeschen (No. 6232)
                                                SHAW KELLER LLP
                                                I.M. Pei Building
                                                1105 North Market Street, 12th Floor
                                                Wilmington, DE 19801
                                                (302) 298-0700
                                                kkeller@shawkeller.com
                                                nhoeschen@shawkeller.com
                                                Attorneys for Defendant
                                                Eurofins Viracor, Inc.




                                            8
